DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/14/2022 has been entered.  Claims 1, 4, 10, 16, and 25 have been amended; claims 13 and 28 have been canceled; and new claims 31 and 32 have been added.  Claims 1-12, 14-17 and 29-32 remain pending in the application.  The 35 U.S.C. 112(b) rejections of claims 13 and 28 are moot based on Applicant’s cancelation of these claims.

Response to Arguments
Applicant’s arguments with respect to allowability of claims 1-7, 16-22 and 31-32 have been considered, but are moot in view of the new grounds of rejection set forth herein based on Applicant’s amendments to independent claims 1 and 16.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US PG Pub 2021/0168783 A1, hereinafter “Islam”), in view of Wang et al. (US PG Pub 2021/0144708 A1, hereinafter “Wang”).
	Regarding claim 1, Islam teaches a method of wireless communication performed by a user equipment (ULE), comprising: identifying a collision between a first uplink transmission and a second uplink transmission, wherein the first uplink transmission is a high priority uplink transmission and the second uplink transmission is a low priority uplink transmission; and cancelling the second uplink transmission (¶ [0080] In one example, in case of the configured grant UL transmission (where the duration of each transmission opportunity is known), some certain threshold may be defined, such that if a transmission duration is longer than the threshold, the UE needs to monitor for PI/CI/re-scheduling. Accordingly, if a transmission (reads on second uplink transmission) occupies a relatively long duration, the UE may rather need to cancel that transmission and start a higher priority transmission (reads on first uplink transmission)) during a defined time period (Figure 2, T2), wherein the defined time period has an end point before a first overlapping symbol of the first uplink transmission and the second uplink transmission (Figure 2 endpoint of T2); 
	Islam does no teach wherein the first overlapping symbol is based at least in part on a processing time and an offset, and wherein the defined time period has a start point based at least in part on a UE capability.
	In analogous art, Wang (cited in the PTO-892 form mailed on 07/18/2022) teaches wherein the first overlapping symbol is based at least in part on a processing time (FIGs. 1, 2; ¶ [0036] . . . minimum processing time (denoted by X as shown in the framework 200 of FIG. 2) and an offset (¶ [0036] . . . timing advance (TA)), and wherein the defined time period has a start point (¶ [0036] The starting symbol {reads on start point} of the RUR . . . is the first symbol after a time duration of minimum processing time (denoted by X as shown in the framework 200 of FIG. 2) of UL CI and a timing advance (TA, also shown in FIG. 2), counting from the end of the search space of the corresponding UL CI) based at least in part on a UE capability (¶ [0036] The minimum processing time is the time duration the UE needs for decoding the UL CI {minimum processing time reads on UE capability because the starting symbol of the RUR is the first symbol after a time duration of the minimum processing time.  Thus, the defined time period has a start point based on the UE capability/minimum processing time needed by the UE to decode the UL CI}).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Islam to implement the teachings of Wang.  One would have been motivated to do so in order to ensure that all the resources in RUR may be cancelled by the UE in order to transmit the URLLC PUSCH, thereby enabling the UE to prioritize transmission of important URLLC data over less important eMBB data. (Wang FIG. 1,  ¶ [0036])

	Regarding claim 2, the combination of Islam and Wang, specifically Islam, teaches wherein identifying the collision comprises: identifying the collision based at least in part on receipt of an uplink cancellation indicator (Figure 2 UL_CI Config and Xmitted at end of T5/beginning of T3).

	Regarding claim 3, the combination of Islam and Wang, specifically Islam, teaches wherein the defined time period is before a first overlapping symbol of the first uplink transmission and the second uplink transmission (Figure 2 illustrating that the defined time period T1 is before a first overlapping symbol of the PUSCH of 2nd UE and PUSCH of Monitoring UE).
	
	Regarding claim 4, Islam teaches wherein the end point is a threshold amount of time after a triggering event for the first uplink transmission (Figure 2 illustrating that the end point of T2 is a threshold amount of time after the UL Grant).
	Islam does not explicitly teach wherein the threshold amount of time is based at least in part on the processing time and the offset.
	In analogous art, Wang teaches wherein the threshold amount of time is based at least in part on the processing time and the offset (¶ [0036] . . . minimum processing time (denoted by X as shown in the framework 200 of FIG. 2) . . . timing advance (TA)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Islam and Wang to implement the further teachings of Wang.  One would have been motivated to do so in order to ensure that all the resources in RUR may be cancelled by the UE in order to transmit the URLLC PUSCH, thereby enabling the UE to prioritize transmission of important URLLC data over less important eMBB data. (Wang FIG. 1,  ¶ [0036])

	Regarding claim 5, the combination of Islam and Wang, specifically Islam, teaches wherein the triggering event is an end of a control resource set in which the UE receives a grant for the first uplink transmission, and wherein the start point is at or after the end of the control resource set (¶ [0019] A parameter T5 can be identified, which can be measured in symbol(s) or slot(s) or a combination for a given numerology, which indicates the location of first monitoring occasion of UL_CI(s), as an offset from a known reference point which can be . . . end of CORESET where UL grant was detected or from the boundary of the slot where UL grant was detected. In FIG. 2, the parameter T5 is measured from the end of CORESET where UL grant was received to the beginning of CORESET where first UL_CI is monitored.).

	Regarding claim 6, Islam does not explicitly teach wherein the start point is a threshold amount of time before the end point, wherein the threshold amount of time is a fixed value or based at least in part on the UE capability.
	In analogous art, Wang teaches wherein the start point is a threshold amount of time before the end point, wherein the threshold amount of time is a fixed value or based at least in part on the UE capability (Examiner notes that any amount of time reads on threshold amount of time because the claim does not recite a specific threshold, ¶ [0036] The minimum processing time is the time duration the UE needs for decoding the UL CI {minimum processing time reads on UE capability because the starting symbol of the RUR is the first symbol after a time duration of the minimum processing time.  Thus, the threshold amount of time which is bounded by the start point and end point is based on the UE capability/minimum processing time needed by the UE to decode the UL CI}).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Islam and Wang to implement the further teachings of Wang.  One would have been motivated to do so in order to ensure that all the resources in RUR may be cancelled by the UE in order to transmit the URLLC PUSCH, thereby enabling the UE to prioritize transmission of important URLLC data over less important eMBB data. (Wang FIG. 1,  ¶ [0036])
	
	Regarding claim 7, the combination of Islam and Wang, specifically Islam, teaches wherein at least one of the start point or the end point is determined based at least in part on a first overlapping symbol of the first uplink transmission and the second uplink transmission (Figure 2 illustrating that the end point of T2 representing the time to apply/process the UL_CI of T3, occurs at the boundary where T4 begins.  The first overlapping symbol of the first uplink transmission and the second uplink transmission occurs in time period T4.  Thus the endpoint T2, by which the UE applies the UL_CI in time to cancel the overlapping low priority PUSCH, is determined at least in part on a first overlapping symbol of the first uplink transmission and the second uplink transmission.)
	
	Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth for claim 1, including a user equipment (UE) (Figure 1 UE 105 of Islam) for wireless communication, comprising: a memory (Figure 2 and ¶ [0018] of Islam illustrate and disclose that the UE receives an UL grant and that the UE monitors for UL_CI(s) based on the grant.  Thus, the UE comprises a memory for storing the grant in order to take subsequent action based on the grant); and one or more processors coupled to the memory (Figure 1 of Islam illustrates that the UE includes UL cancellation monitoring circuitry 110 and UL Cancellation Circuitry 120.  Thus, the UE includes a processor for handling the functions of monitoring and canceling).

	Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth for claim 2.

	Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth for claim 3.

	Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth for claim 4.	

	Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth for claim 5.

	Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth for claim 6.

	Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth for claim 7.

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Islam, in view of Wang, and further in view of Park et al. (US PG Pub 2020/0296701 A1, hereinafter “Park”).
	Regarding claim 31, the combination of Islam and Wang do not teach wherein the high priority uplink transmission is associated with a physical uplink control channel (PUCCH) and the low priority uplink transmission is associated with a low priority physical uplink shared channel (PUSCH).
	In analogous art, Park teaches wherein the high priority uplink transmission is associated with a physical uplink control channel (PUCCH) and the low priority uplink transmission is associated with a low priority physical uplink shared channel (PUSCH) (¶ [0190] if the terminal has a capability of performing transmission of only one PUCCH or PUSCH, the terminal may transmit only a PUCCH or PUSCH having a high priority, and may drop a PUCCH or PUSCH having a low priority).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Islam and Wang to implement the teaching of Park.  One would have been motivated to do so ensure that the UE prioritizes the transmission of the highest priority information when it can only transmit one of a PUCCH or a PUSCH at a particular time. (Park ¶ [0190])

	Regarding claim 32, the claim is interpreted and rejected for the same reason as set forth for claim 31.

Allowable Subject Matter
Claims 8-12, 14-15, 23-27 and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
US PG Pub 2020/0229202 A1 (Bagheri et al.) – discloses a method and apparatus for transmitting a high priority uplink transmission; and
Vivo, “UL inter-UE Tx prioritization for URLLC, 3GPP TSG RAN WG1 Meeting #95 (R1-1812318), Spokane, USA, November 12th – 16th, 2018, pp. 1-10 – discloses dynamic UL inter-UE prioritization for URLLC.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413